Electronically Filed
                                                        Supreme Court
                                                        SCPR-12-0000885
                                                        15-NOV-2012
                                                        08:38 AM
                       NO. SCPR-12-0000885

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    IN RE JOHN KO, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner John Ko’s petition to
resign and surrender his license to practice law in the State of
Hawai#i, filed pursuant to Rule 1.10 of the Rules of the Supreme
Court of the State of Hawai#i (RSCH), and of the affidavits and
exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner John Ko, attorney number 7549, from the roll
of attorneys of the State of Hawai#i, effective with the filing
of this order.
          DATED:   Honolulu, Hawai#i, November 15, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack